Name: Commission Regulation (EEC) No 589/90 of 8 March 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 3 . 90 Official Journal of the European Communities No L 63/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 589/90 of 8 March 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 483/90 (4); "Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 28 February to 6 March 1990 for the pound sterling and the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom whereas the rates lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the compensatory amounts applicable for Spain for the cereals and sugar sectors, whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts applicable for the United Kingdom and Spain should be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'United Kingdom5 in Parts 1 , 2, 3 , 4, 5 , 7, 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto. 2 . The column headed 'Spain' in Parts 1 , 3, 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto . 4 . Annex IV, C and D, is replaced by Annex IV, C and D, hereto . Article 2 This Regulation shall enter into force on 12 March 1990 ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24 . 6. 1985, p . 6 . O OJ No L 182, 3 . 7 . 1987, p. 1 . (') OJ No L 188 , 1 . 7 . 1989, p . 1 . (4) OJ No L 54, 1 . 3 . 1990, p. 1 . (5) OJ No L 310, 21 . 11 . 1985, p. 4 . C) OJ No L 358, 8 . 12 . 1989, p . 28 . No L 63/2 Official Journal of the European Communities 12 . 3 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts \\ || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 = 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 - 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 110319 30 110319 90 110321 00 1103 29 10 1103 29 20 11-1 11-1 11-2 11-3 11-3 11-1 11-1 7285 7286 7287 7288 7289 7285 7286  1 000 kg  297,96 17,691 297,96 17,691 369,44 25,741 369,44 25,741 297,96 17,691 297,96 17,691 283,06 16,807 283,06 16,807 283,06 16,807 271,74 16,134 271,74 16,134 297,96 17,691 297,96 17,691 283,06 16,807 283,06 16,807 361,24 21,448 340,38 20,210 417,14 24,768 134,08 7,961 288,72 17,143 277,17 16,457 288,72 17,143 288,72 17,143 462,17 33,339 390,14 23,164 380,43 22,588 432,04 25,652 432,04 25,652 432,04 25,652 303,92 18,045 288,72 17,143 396,29 23,529 288,72 17,143 288,72 17,143 303,92 18,045 288,72 : 17,143 288,72 17,143 12 . 3 . 90 Official Journal of the European Communities No L 63/3 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 1103 29 30 1103 29 40 1103 29 90 11-1 11-1 7285 7286 DM F1 Pta £  1 000 kg  277,17 16,457 303,92 18,045 288,72 17,143 288,72 17,143 Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1104 11 10 1104 11 90 1104 12 10 110412 90 110419 10 1104 19 30 1104 19 50 1104 19 99 11-1 11-1 7285 7286 288,72 396,29 277,17 489,13 303,92 288,72 327,75 288,72 288,72 17,143 23,529 16,457 29,042 . 18,045 17,143 19,460 17,143 17,143 1104 21 10 ¢ 1104 21 30 1104 21 50 1104 21 90 1104 22 10 11-7 11-7 7158 7159 288,72 396,29 452,90 288,72 277,17 489,13 17,143 23,529 26,891 17,143 16,457 29,042 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 11-4 11-4 7290 7291 380,43 277,17 277,17 303,92 303,92 303,92 303,92 288,72 288,72 288,72 22,588 16,457 16,457 18,045 18,045 18,045 18,045 17,143 17,143 17,143 1104 29 31 1104 29 35 1104 29 39 11-4 11-4 7290 7291 303,92 288,72 288,72 288,72 18,045 17,143 17,143 17,143 1104 29 91 1104 29 95 1104 29 99 11-1 11-1 7285 7286 303,92 288,72 288,72 288,72 18,045 17,143 17,143 17,143 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-5 7294 223,47 89,39 530,37 396,28 503,85 376,47 438,74 503,55 13,268 5,307 31,490 23,529 29,916 22,353 26,050 29,898 Official Journal of the European CommunitiesNo L 63/4 12 . 3 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1 O o C) O o  1 000 503,55 449,92 449,92 449,92 449,92 449,92 449,92 449,92 449,92 685,30 586,98 449,92 449,92 449,92 613,79 429,06 449,92 kg  29,898 26,714 26,714 26,714 26,714 26,714 26,714 26,714 26,714 40,690 34,852 26,714 26,714 26,714 36,444 25,475 26,714 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 123,06 254,90 123,06 254,90 123,06 263,69 123,06 263,69 595,92 7,306 15,135 7,306 15,135 7,306 15,657 7,306 15,657 35,382 35,75 2,123 713,49 21,719 1 426,99 43,439 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 (') (') no OO OO (2)(3) (2)(3) no no on no no no no o o no no 1 124,77 2 249,54 35,75 749,24 1 462,74 35,75 1 160,52 2 285,29 34,239 68,478 2,123 23,842 45,562 2,123 36,362 70,601 113,22 6,723 713,49 21,719 12 . 3 . 90 Official Journal of the European Communities No L 63/5 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 10 33 , 2309 10 51 2309 10 53 2309 90 31 2309 90 33 2309 90 41 2309 90 43 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548; OO OO OO OO oo oo OO OO oo 'OO o oo oo oo oo oo oo oo oo oo oo oo o o oo oo oo oo oo oo oo oo oo o o oo oo oo oo oo  1 000 kg  1 426,99 43,439 1 124,77 34,239 2 249,54 68,478 113,22 6,723 826,71 28,442 1 540,21 50,162 113,22 6,723 1 237,99 40,962 2 362,76 75,201 223,47 13,268 713,49 21,719 1 426,99 43,439 1 124,77 34,239 2 249,54 68,478 223,47 13,268 936,96 34,987 1 650,46 56,707 223,47 13,268 1 348,24 47,507 2 473,01 81,746 35,75 2,123 713,49 21,719 1 426,99 43,439 1 124,77 34,239 2 249,54 68,478 35,75 2,123 749,24 23,842 1 462,74 45,562 35,75 2,123 1 160,52 36,362 2 285,29 70,601 113,22 6,723 713,49 : 21,719 1 426,99 43,439 1 124,77 34,239 No L 63/6 Official Journal of the European Communities 12 . 3 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO  1 000 kg  2 249,54 68,478 113,22 6,723 826,71 28,442 1 540,21 50,162 113,22 6,723 1 237,99 40,962 2 362,76 75,201 223,47 13,268 713,49 21,719 1 426,99 43,439 1 124,77 34,239 2 249,54 68,478 223,47 13,268 936,96 34,987 1 650,46 56,707 223,47 13,268 1 348,24 47,507 2 473,01 81,746 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of : milk powder or granules (other than whey), whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 12 . 3 . 90 Official Journal of the European Communities No L 63/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203-29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 1119 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 02-3 02-3 02-3 02-3 7039 7054 7039 7054 7039 7054  100 kg  3,104 2,640 3,104 4,037 5,853 4,521 4,521 6,539 3,512 6,539 4,521 4,521 4,037 5,853 4,521 4,521 6,539 3,512 6,539 4,521 4,521 1,615 1,776 0,969 5,853 4,521 11,383 8,961 3,512 5,853 5,167 5,651 4,521 6,539 6,539 4,521 4,521 8,961 11,262 No L 63/8 Official Journal of the European Communities 12 . 3 , 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spam Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 02-3 02-3 16-1 16-1 16-1 16-1 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7039 7054 7319 7322 7319 7322 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 (l) OO OO 00 .00'  100 kg  11,383 5,853 5,853 5,651 9,486 7,589 6,458 5,167 4,521 5,247 5,853 9,889 6,055 4,521 8,275 5,651 5,853 9,889 5,651 4,521 8,275 5,651 4,521 8,275 5,651 4,521 5,449 4,359 4,521 3,633 2,704 5,247 5,449 2,704 O If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations . (J) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 12 . 3 . 90 Official Journal of the European Communities No L 63/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany SpainCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg live weight  496,42 11,679(') C) C) 0 496,42 496,42 496,42 496,42 11,679 11,679 11,67,9 11,679  100 kg net weight  943,19 22,190 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 O C) 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 0202 20 50 943,19 943,19 943,19 754,55 754,55 1 131,83 1 131,83 754,55 1 290,68 838,94 838,94 134,23 134,23 671,15 209,74 209,74 1 048,68 671,15 1 048,68 1 048,68 209,74 1 048,68 1 290,68 1 048,68 754,55 1 077,22 1 077,22 1 077,22 1 077,22 645,34 431,88 431,88 22,190 22,190 22,190 17,752 17,752 26,628 26,628 17,752 30,366 19,738 19,738 3,158 3,158 15,790 4,934 4,934 24,672 15,790 24,672 24,672 4,934 24,672 30,366 24,672 17,752 25,344 25,344 25,344 25,344 15,183 10,161 10,161 O O O (2&gt;(J) O 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 12 . 3 . 90No L 63/ 10 Official Journal of the European Communities (* ¢) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of die European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 12 . 3 . 90 Official Journal of the European Communities No L 63/ 11 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90  100 pieces  0,459 1,341 0,459  100 kg  1,997 3,248 3,079 2,195 3,210 2,509 2,853 3,108 3,136 3,437 3,822 4,640 5,156 4,399 4,810 4,585 2,853 3,108 3,136 3,437 4,640 5,156 4,399 4,810 4,585 8,455 3,419 2,603 1,802 4,707 4,422 8,010 1,802 6,585 3,781 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 3933 No L 63/ 12 Official Journal of the European Communities 12 . 3 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2,603 1,802 5,017 2,352 4,233 8,010 1,802 10,102 ­ 8,455 5,671 5,291 5,044 2,603 1,802 7,215 4,707 6,975 4,422 6,615 8,010 1,802 8,455 3,419 2,603 1,802 4,707 4,422 8,010 1,802 6,585 3,781 2,603 1,802 5,017 2,352 4,233 8,010 1,802 10,102 8,455 5,671 5,291 5,044 2,603 1,802 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207.41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 12 . 3 . 90 Official Journal of the European Communities No L 63/ 13 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg ­ 0207 43 51 7,215 0207 43 53 4,707 0207 43 61 6,975 0207 43 63 4,422 0207 43 71 6,615 0207 43 81 8,010 0207 43 90 1,802 0209 00 90 4,005 - 100 pieces 0407 00 11 : 0,958 0407 00 19 0,328  100 kg - 0407 00 30 2,893 0408 11 10 13,541 0408 19 11 5,903 0408 19 19 6,308 0408 91 10 13,078 0408 99 10 3,356 1602 31 11 16-2 7323 6,272 16-2 7324 1602 31 19 16-2 7323 8,811 16-2 7324 1602 39 11 8,444 1602 39 19 16-2 7323 8,811 16-2 7324 3502 10 91 11,747 3502 10 99 1,591 3502 90 51 11,747 3502 90 59 1,591 Official Journal of the European Communities 12 . 3 . 90No L 63/ 14 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 04-1 7058  100 kg  a + e a+ e 712,43 17,120  11,179 366,90  712j43 17,120 d + f d+f d + f d+f a + c a + c  11,179 366,90  a + c a + c a + c a+ c a + c a+ c a+c a+ c a+ c+ f a + c + f a + c a+ c a + c+f a+c+ f a + c a+ c a+c a + c a + c a + c a+c + f a + c+ f a + c + f a +c+f a+ c + f a +c+f  11,179 366,90  712,43 17,120  11,179 366,90  a + c a + c a + c a+c d+f d+f a+c+f a + c+ f a+ c + f a + c+ f a + c a + c a + c a+ c a+ c a+ c a+ c+ f a + c+ f a + c + f a + c+ f a +c+f a +c+f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-3 7059 04-3 7074 04-3 7079 04-4 7089 04-4 7089 04-2 7744 04-6 7098 04-6 7099 04-6 7114 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-5 7093 04-5 7094 04-5 7097 04-6 7098 04-6 7099 04-6 7114 04-2 7744 04-4 7089 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 12 . 3 . 90 Official Journal of the European Communities No L 63/ 15 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc kg a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c + f a + c+f a+c+f 12,563 12,877 14,719 15,087 18,207 18,662 28,359 29,068  100 a + c a + c a + c a+c a+ c a+c a+c+f a + c+f a+ c+ f a + c+f a+ c + f a + c+ f 412,90 423,23 483,89 495,98 597,86 612,81 999,77 1 024,76 b x coef b x coef b x coef b 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10: 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b X coef b x coef b 917,52 970,73 630,79 762,52 286,72 388,79 21,286 24,305 14,634 19,044 6,652 9,676 970,73 762,52 388,79 970,73 1 333,02 24,305 19,044 9,676 24,305 32,956 347,96 508,81 738,21 8,740 12,819 18,653 No L 63/ 16 Official Journal of the European Communities 12 . 3 . 90 \ Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ 1  100 kg  0406 30 10 04-10 7239 \ 875,44 22,121 0406 30 31 04-10 7235   04-10 7236 \ 347,96 8,740 04-10 7237 \ 508,81 12,819 04-10 7238 \ 738,21 18,653 0406 30 39 04-10 7235 \   04-10 7238 \ 738,21 18,653 04-10 7239 \ 875,44 22,121 0406 30 90 \ I 875,44 22,121 0406 40 00 04-11 7240   04-11 7241 \ 909,22 : 23,007 0406 90 11 04-12 7242 762,52 19,044 04-12 7243   04-12 7244 917,52 21,286 04-12 7245 970,73 24,305 04-12 7246 630,79 14,634 04-12 7247 762,52 19,044 0406 90 13 04-13 7248 Il   l 04-13 7250 \ 1 134,29 28,446 0406 90 15 04-13 7248   04-13 7250 I 1 134,29 28,446 0406 90 17 04-13 7248 Il   04-13 7249 762,52 19,044 04-13 7250 1 134,29 28,446 0406 90 19 \   0406 90 21 04-14 7251   04-14 7252 Il 1 031,60 26,067 l 0406 90 23 04-15 7254 Il   04-15 7255 Il 917,52 21,286 04-15 7256 Il 970,73 24,305 l 04-15 7257 630,79 14,634 04-15 7258 II 762,52 19,044 0406 90 25 04-15 7254   04-15 7255 917,52 21,286 04-15 7256 II 970,73 24,305 04-15 7257 \ 630,79 14,634 04-15 7258 762,52 19,044 0406 90 27 04-15 7254  .  04-15 7255 917,52 21,286 04-15 7256 970,73 24,305 04-15 7257 630,79 14,634 04-15 7258 762,52 19,044 0406 90 29 04-15 7253   04-15 7254 I   l 04-15 7255 I 917,52 21,286 12 . 3 . 90 Official Journal of the European Communities No L 63/ 17 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  970,73 24,305 630,79 14,634 762,52 19,044 917,52 970,73 630,79 762,52 21,286 24,305 14,634 19,044 917,52 970,73 630,79 762,52 21,286 24,305 14,634 19,044 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 917,52 970,73 630,79 762,52 21,286 24,305 14,634 19,044 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 D4-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 D4-15 04-8 04-8 04-8 04-8 04-8 D4-16 917,52 970,73 630,79 762,52 21,286 24,305 14,634 19,044 917,52 970,73 630,79 762,52 21,286 24,305 14,634 19,044 917,52 970,73 630,79 762,52 21,286 24,305 14,634 19,044 1 333,02 32,956 7226 7227 7228 7229 7230 7259 917,52 970,73 630,79 762,52 21,286 24,305 14,634 19,044 No L 63/ 18 Official Journal of the European Communities 12. 3 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £  100 kg  917,52 21,286 970,73 24,305 630,79 14,634 762,52 19,044 917,52 21,286 970,73 24,305 630,79 14,634 762,52 19,044 917,52 21,286 970,73 24,305 630,79 14,634 762,52 19,044 917,52 21,286 970,73 24,305 630,79 14,634 762,52 19,044 917,52 21,286 970,73 24,305 630,79 14,634 762,52 19,044 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 040690 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 917,52 21,286 970,73 24,305 630,79 14,634 762,52 19,044 917,52 21,286 970,73 24,305 630,79 14,634 762,52 19,044 286,72 6,652 388,79 9,676 286,72 6,652 388,79 9,676 970,73 24,305 762,52 19,044 12 . 3 . 90 Official Journal of the European Communities No L 63/ 19 Positive Negative Germany Nether ­ lands Spam PortugalCN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  388,79 9,6760406 90 97 0406 90 99 2309 10 15 970,73 762,52 388,79 71,35 142,70 214,05 267,56 299,67 321,07 112,48 224,95 337,43 421,79 472,40 506,15 24,305 19,044 9,676 2,172. 4,344 6,516 8,145 9,122 9,774 3,424 6,848 10,272 12,840 14,380 15,408 2309 10 19 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 2309 10 39 71,35 2,172 142,70 4,344 214,05 6,516 267,56 8,145 299,67 9,122 321,07 9,774 112,48 3,424 224,95 6,848 337,43 10,272 421,79 12,840 472,40 14,380 506,15 15,408 71,35 2,172 142,70 4,344 214,05 6,516 267,56 8,145 299,67 9,122 321,07 9,774 112,48 3,424 224,95 6,848 337,43 10,272 421,79 12,840 472,40 14,380 506,15 15,408 71,35 2,1722309 10 59 No L 63/20 Official Journal of the European Communities 12 . 3 . 90 Positive Negative Denmark Italy France Greece Ireland Portugal Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  142,70 4,344 214,05 267,56 299,67 321,07 112,48 224,95 337,43 421,79 472,40 6,516 8,145 9,122 9,774 3,424 6,848 10,272 12,840 14,380 CN code Table Additionalcode 2309 10 59 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 l 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 2309 10 70 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 - 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 2309 90 35 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 2309 90 39 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 506,15 15,408 71,35 2,172 142,70 4,344 214,05 6,516 267,56 8,145 299,67 9,122 321,07 9,774 112,48 3,424 224,95 6,848 337,43 10,272 421,79 12,840 472,40 14,380 506,15 15,408 71,35 2,172 142,70 4,344 214,05 6,516 267,56 8,145 299,67 9,122 321,07 9,774 112,48 3,424 224,95 6,848 337,43 10,272 421,79 12,840 472,40 14,380 506,15 15,408 71,35 2,172 142,70 4,344 214,05 6,516 267,56 8,145 299,67 9,122 321,07 9,774 112,48 3,424 12 . 3 . 90 Official Journal of the European Communities No L 63/21 Negative Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ | II  100 kg  2309 90 39 23-14 7580 II 224,95 6,848 23-14 7581 Il 337,43 10,272 23-14 7582 \ 421,79 12,840 l 23-14 7583 \ 472,40 14,380 23-14 7584 506,15 15,408 23-14 7885 Il\   2309 90 49 23-14 7553 71,35 2,172 23-14 7554 142,70 4,344 23-14 7555 \ 214,05 6,516 23-14 7556 Il 267,56 8,145 23-14 7557 l 299,67 9,122 23-14 7558 \ 321,07 9,774 23-14 7579 \ I 112,48 3,424 23-14 7580 \ 224,95 6,848 23-14 7581 \ 337,43 10,272 23-14 7582 \ 421,79 12,840 23-14 7583 l 472,40 14,380 23-14 7584 506,15 15,408 23-14 7885 l   2309 90 59 23-14 7553 \ 71,35 2,172 23-14 7554 142,70 4,344 I 23-14 7555 \ 214,05 6,516 23-14 7556 267,56 8,145 23-14 7557 \ 299,67 9,122 23-14 7558 \ 321,07 9,774 23-14 7579 l 112,48 3,424 23-14 7580 224,95 6,848 23-14 7581 l L 337,43 10,272 23-14 7582 l 421,79 12,840 23-14 7583 472,40 14,380 23-14 7584 l 506,15 15,408 23-14 7885 l   2309 90 70 23-14 7553 i 71,35 2,172 23-14 7554 \ 142,70 4,344 23-14 7555 l 214,05 6,516 23-14 7556 267,56 8,145 23-14 7557 299,67 9,122 23-14 7558 I 321,07 9,774 23-14 7579 I 112,48 3,424 23-14 7580 I 224,95 6,848 23-14 7581 I 337,43 10,272 23-14 7582 I 421,79 12,840 23-14 7583 I 472,40 14,380 \ 23-14 7584 I 506,15 15,408 23-14 7885 \   No L 63/22 Official Journal of the European Communities 12 . 3 . 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a  % milk fat/ 100 kg product  11,230 0,316 b 12,238 0,347 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  6,308 0,146 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  7,124 0,171 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,573 0,013 f  % sucrose/ 100 kg product  1,197 0,062 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404 , the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose , contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case , the actual content by weight of these products and the lactose content of the addedwhey. 12 . 3 . 90 Official Journal of the European Communities No L 63/23 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spain United Kingdom DenmarkBelgium/ Luxem ­ bourg Italy France Greece Ireland Portugal Lit FF Dr £ Irl EscDM F1 Pta £ Bfrs/Lfrs Dkr  100 kg  101,21 5,140 101,21 5,140 101,21 5,140 101,21 5,140 101,21 5,140 101,21 5,140 101,21 5,140 101,21 5,140 119,73 6,164 119,73 6,164 119,73 6,164  100 kg of dry matter  103,82 6,164 103,82 6,164 103,82 6,164 Table Additionalcode Notes 17-5 7334 C) 17-5 7335 17-5 7334 (') 17-5 7335 17-5 7334 0 17-5 7335 II 17-5 7334 C) 17-5 7335 17-6 7337 0 17-7 7340 II 17-7 7340 I 17-7 7340 I 17-7 7340 17-7 7340 I 17-10 7345 0 17-10 7346 0 17-10 7347 o 17-7 7340 \ 17-11 7349 (J) 17-11 7350 o 17-11 7351 C) 17-12 7353 C) 17-10 7345 o 17-10 7346 o 17-8 7347 o 21-5 7419 21-6 7423 C) 21-6 7424 C) 21-6 7425 C)  °/o sucrose content and 100 kg net - 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 30 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 1,197 0,0616 1,197 0,0616 1,197 0,0616  100 kg of dry matter  103,82 6,164 ¢ °/o sucrose content and 100 kg net ­ 1,197 0,0616 1,197 1,197 1,197 1,197 1,197 1,197 0,0616 0,0616 0,0616 0,0616 0,0616 0,0616  100 kg of dry matter  103,82 6,164  °/o sucrose content and 100 kg net - 1,197 0,0616 1,197 0,0616 1,197 0,0616 No L 63/24 Official Journal of the European Communities 12 . 3 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p ; 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 12 . 3 . 90 Official Journal of the European Communities No L 63/25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  641,19 15,408 682,89 17,118 896.45 24,261 641,19 682,89 896,45 2,541 3,849 15,408 17,118 24,261 2,541 3,849 3,924 3,924 3,696 3,696 4,138 4,138 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 180631 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 63/26 Official Journal of the European Communities 12 . 3 . 90 Positive Negative Germany Spain Portugal CN code Table additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 3,241 3,241 2,846 3,241 2,563 1806 9C 39 1806 90 50 1806 9C 60 1806 90 70 1806 9C 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 1C 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 7633 7634 3,687 4,852 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19^1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 2,928 4,378 5,047 6,084 7,101 6585 7585 6586 7586 7001 7002 7003 7004 7635 7636 7637 7642 2,496 3,606 5,159 2,739 12 . 3 . 90 Official Journal of the European Communities No L 63/27 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 100 kg ­ 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 1 1 3823 60 19 3823 60 91 3823 60 99 4,993 3,901 7,101 3,009 3,009 2,739 4,993 3,901 7,101 2,496 3,606 5,159 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 3,196 4,306 5,859 2,827 3,992 5,102 2,356 3,687 4,852 2,157 3,488 4,653 5,763 7,316 2,857 4,188 5,353 6,463 8,016 3,653 4,984 6,149 7,259 4,513 5,844 7,009 6,471 7,802 8,967 No L 63/ 28 Official Journal of the European Communities 12 . 3 . 90 * Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £  100 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 kg  10,077 11,630 7,171 8,502 9,667 10,777 12,330 7,967 9,298 10,463 11,573 8,827 10,158 11,323 11,556 12,887 14,052 15,162 16,715 12,256 13,587 14,752 15,862 17,415 13,052 14,383 15,548 16,658 13,912 15,243 16,408 22,496 23,827 24,992 26,102 27,655 23,196 24,527 25,692 26,802 23,992 25,323 26,488 24,852 26,183 480.89 506,75 529,38 550,93 581,10 492,69 518,55 541.18 562,73 592.90 506,09 531,95 554,58 576,13 520,57 546,43 569,06 936,13 961,99 984,62 1 006,17 1 036,34 947,93 973,79 996,42 1 017,97 961,33 987.19 1 009,82 975,81 1 00W 12 . 3 . 90 Official Journal of - the European Communities No L 63/29 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 100 kg ­ 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 O O O 0 C) o O o o o C) C) 0 o C) C) o C) o O O O C) C) o C) o /1\ C) (l) (') 2,116 3,281 4,391 5,944 2,816 3,981 5,091 6,644 2,281 3,612 4,777 5,887 3,141 4,472 5,637 2,942 4,273 5,438 6,548 8,101 3,642 4,973 6,138 7,248 8,801 4,438 5,769 6,934 8,044 5,298 6,629 7,794 7,256 8,587 9,752 10,862 12,415 7,956 9,287 10,452 11,562 13,115 8,752 No L 63/3G Official Journal of the European Communities 12 . 3 . 90 Positive Negative Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg - 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 O C) 0 0) O (') 0 C) C) C) e&gt; o 0) o o o C) e&gt; e&gt; o o o o o e&gt; o  10,083  11,248  12,358  9,612  10,943  12,108 508,56 12,341 534,42 13,672 557,05 14,837 578,60 15,947 608,77 17,500 520,36 13,041 546,22 14,372 568,85 15,537 590,40 16,647 620,57 18,200 533,76 13,837 559,62 15,168 582,25 16,333 603,80 17,443 548,24 14,697 574,10 16,028 596,73 17,193 963,80 23,281 989,66 24,612 1 012,29 25,777 1 033,84 26,887 975,60 23,981 1 001,46 25,312 1 024,09 26,477 1 045,64 27,587 989,00 24,777 1 014,86 26,108 1 037,49 27,273 1 003,48 25,637 1 029,34 26,968 ¢  5,273  6,604  7,769  8,879  10,432  5,973  7,304  8,469  9,579 12 . 3 . 90 Official Journal of the European Communities No L 63/31 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg 510.58 536,44 559,07 580,62 610,79 522,38 548,24 570,87 592,42 622.59 535,78 561,64 584,27 605,82 550,26 576,12 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 0) 0 C) o C) 0 0 C) o 0 C) 0 C) (') (') 0 o (') 0) ( l) C) C) (') C) 0 C) o o (l) 11,132 6,769 8,100 9,265 10,375 7,629 8,960 10,125 8,489 9, «20 12,510 13,841 15,006 16,116 17,669 13,210 14,541 15,706 16,816 18,369 14,006 15,337 16,502 17,612 14,866 16,197 7,019 8,350 9,515 10,625 12,178 7,719 9,050 10,215 11,325 12,878 8,515 9,846 11,011 12,121 9,375 10,706 11,871 10,235 11,566 No L 63/32 Official Journal of the European Communities 12 . 3 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM FI Pta £ Esc C) O (!) O 0 O (') C) C) (!) (!) C) (') (') O C) 0 C) C) C) ex o o o o o C) C) C) C) C) (') C) o (!) (!) C) (') (!) (1)  100 kg  547,47 13,556 573,33 14,887 595,96 16,052 617,51 17,162 647,68 18,715 559,27 14,256 585,13 15,587 607,76 16,752 629,31 17,862 659,48 19,415 572,67 15,052 598,53 16,383 621,16 17,548 642,71 18,658 587,15 15,912 613,01 17,243 601,63 16,772  8,748  10,079  11,244  12,354  13,907  9,448  10,779  11,944  13,054 463,36 14,607  10,244  11,575  12,740  13,850  11,104  12,435  13,600 11,964  13,295 577,95 14,449 603,81 15,780 626,44 16,945 647,99 18,055 678,16 19,608 589,75 15,149 615,61 16,480 63 « ,24 17,645 659,79 18,755 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 746 « 12 . 3 . 90 Official Journal of the European Communities No L 63/33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc - 100 kg ­ 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 7606 O (') C) C) o o 0) o O C) o C) o (l) o O C) C) o C) C) o (') C) C) C) o C) C) C) o o 0 C) C) C) C) 603,15 15,945 629,01 17,276 651,64 18,441 617,63 16,805 643,49 18,136   10,109 11,440   12,605 470,91 13,715 501,08 15,268  10,809  12,140 461,16 13,305 482,71 14,415 512,88 15,968  11,605 _ 12,936 474,56 14,101 496,11 15,211  - 12,465 466,41 13,796 489,04 14,961  13,325 480,89 14,656 601,23 15,247 652,74 17,195 649,72 17,743 671,27 18,853 701,44 20,406 613,03 15,947 638,89 17,278 661,52 18,443 683,07 19,553 626,43 16,743 652,29 18,074 674,92 19,239 640,91 17,603 666,77 18,934 588,05 15,291 613,91 16,622 636,54 17,787 658,09 18,897 688,26 20,450 599,85 15,991 625,71 17,322 12 . 3 . 90No L 63/34 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc £ C) 0 C) C) C) C) o C) C) o C) o C) C) C) C) C) O C) o o o C) o C) C) C) ( l) o o o O  100 648,34 669.89 700,06 613,25 639,11 661,74 683,29 627.73 653,59 642.21 658,68 684,54 707,17 728.72 670,48 696,34 718,97 740.52 683,88 709.74 732,37 698,36 724.22 581.04 606.90 629.53 651,08 592.84 618.70 641.33 662,88 606.24 632.10 654.73 620,72 646,58 747.05 772.91 795.54 758.85 784.71 807.34 772.25 798.11 kg  18,487 19,597 21,150 16.787 18,118 19,283 20,393 17,647 18,978 18,507 17,628 18,959 20,124 21,234 18,328 19,659 20,824 21,934 19,124 20,455 21,620 19,984 21,315 16,482 17,813 18,978 20,088 17,182 18,513 19,678 20.788 17,978 19,309 20,474 18,838 20,169 21,191 22,522 23,687 21,891 23,222 24,387 22,687 24,018 3,216 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 12 . 3 . 90 Official Journal of the European Communities No L 63/35 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc LOO kg 913,06 938,92 961,55 924,86 950,72 938,26 964,12 1 079,07 1 104,93 1 090,87 1 116,73 535,05 560,91 Additional code Notes 7759 7760 O 7761 0 7762 o 7765 o 7766 0 7768 7769 7770 C) 7771 C) 7778 Il 7779 II 7780 0 7781 0 7785 0 7786 0 7788 7789 7798 l 7799 7800 II 7801 7802 Il 7805 7806 \ 7807 Il 7808 l 7809 \ 7810 l 7811 7818 I 7819 l 7820 \ 7821 I 7822 l 7825 7826 l 7827 I 7828 l 7829 I 7830 \ 7831 I 7838 I 7840 I 7841 4,547 25,900 27,231 28,396 26,600 : 27,931 5,373 6,704 27,396 28,727 9,687 11,018 30,609 31,940 31,309 32,640 14,772 16,103 4,001 5,332 32,049 33,380 34,545 32,749 34,080 35,245 6,158 7,489 33,545 34,876 10,472 11,803 32,834 34,165 35,330 33,534 34,865 36,030 15,557 16,888 34,330 35,661 15,726 1 333,67 1 359,53 1 382,16 1 345,47 1 371,33 1 393,96 1 358,87 1 384,73 1 361,34 1 387,20 1 409,83 1 373,14 1 399,00 1 421,63 562,72 588,58 1 386,54 1 412,40 564,74  2,901 No L 63/36 Official Journal of the European Communities 12 . 3 . 90 Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode DM F1 Pta £ Bfrs/Lfrs Dkr Lk FF Dr £ Irl Esc 100 kg - 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 4,066 5,176 6,729 2,270 3,601 4,766 5,876 7,429 3,066 4,397 5,562 6,672 3,926 5,257 6,422 4,786 6,117 2,616 3,947 5,112 6,222 7,775 3,316 4,647 5,812 6,922 8,475 4,112 5,443 6,608 7,718 4,972 6,303 7,468 5,832 7,163 3,663 4,994 6,159 7,269 8,822 4,363 5,694 6,859 7,969 O O 12 . 3 ; 90 Official Journal of the European Communities No L 63/37 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Ft Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal : Esc l  100 kg   7909  9,522  7910 C)  5,159  7911 C)  6,490  7912 C)  7,655  7913 Il  8,765  7915 o  6,019  7916 C)  7,350  7917 C) \  8,515  I 7918 Il  6,879  \ 7919 Il  8,210  7940 C)  5,232  7941 o  6,563  Il 7942 Il  7,728  \ 7943 Il  8,838  \ 7944 II  10,391  Il 7945 \  5,932  \ 7946 Il  7,263  7947 \  8,428  || 7948 Il  9,538  \ 7949  11,091  Il 7950 \  6,728  I 7951  8,059  \ 7952 l  9,224  7953  10,334  7955 Il  7,588  ... 7956 Il  8,919  7957 li 10,084  II 7958 Il  8,448  Il 7959 Il _ 9,779  7960 C)  7,587  7961 o  8,918  II 7962 l  10,083  7963 Il  11,193  7964 II  12,746  7965  8,287  7966 l  9,618  1 7967 \ '  10,783  7968 \ _ ... 1 1,893  7969 \  13,446  7970 I  9,083  7971 \  10,414  l 7972 l  11,579  7973 l  12,689  7975 l  9,943  7976 l  11,274 No L 63/ 38 Official Journal of the European Communities 12 . 3 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ I  100 kg   II 7977  12,439  II 7978 \  10,803  II 7979  12,134  II 7980 \  11,773  II 7981  13,104  Il 7982 \ I 463,52 14,269  7983 485,07 15,379  II 7984 \ 515,24 16,932  II 7985 I.  12,473  II 7986 Il  13,804  II 7987 Il 475,32 14,969  II 7988 Il 496,87 16,079  II 7990  13,269  II 7991 Il 466,09 14,600  Il 7992 Il 488,72 15,765  Il 7995  14,129  Il 7996 II 480,57 15,460 Amounts to be deducted 1 51xx \  Il 52xx  Il 53xx  \ 54xx Il  55xx Il  56xx  I 570x571x \  572x  Il 573x Il  574x \  \ 5750  \ 5751  l 5760  \ 5761 \  I 57625765  \ 5766  5770 Il  5771 Il  5780  5781  5785  I 5786579x \ 13,98 0,370 29,55 0,781 47,29 1,250 65,36 1,727 93,21 2,464 135,15 3,572 209,71 5,543 209,71 5,543 293,60 7,760 293,60 7,760 377,49 9,977 377,49 9,977 377,49 9,977 461,37 12,195 461,37 12,195 461,37 12,195 461,37 12,195 461,37 12,195 461,37 12,195 461,37 12,195 545,26 14,412 545,26 14,412 545,26 14,412 545,26 14,412 13,9S 0,370 12 . 3 . 90 Official Journal of the European Communities No L 63/39 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg ­  5808 \ 13,98 0,370  l 5809 I 13,98 0,370  5818 \ 13,98 0,370  \ 5819 \ 13,98 0,370  582x \ 13,98 0,370  5830 \ 13,98 0,370  5831 I 13,98 0,370  5838 \ 29,55 0,781  584x \ 29,55 0,781   585x \ 29,55 0,781  586x I 47,29 1,250  587x \ 47,29 1,250  II 590x \ 65,36 1,727  l 591x I 65,36 1,727  594x l 93,21 2,464  595x I 93,21 2,464  596x I 135,15 3,572  l 597x l 135,15 3,572  598x \ 209,71 5,543  599x \ 209,71 5,543 Amounts to be deducted -l 61xx I 10,89 0,275  \\ 62xx 23,02 0,581 63xx Il 36,84 0,930  li 64xx 50,92 1,286  Il 65xx \ 72,61 1,834  li 66xx 105,29 2,659  670x Il 163,38 4,126  671x l 163,38 4,126  \ 672x II 228,74 5,776  673x \ 228,74 5,776  \ 674x l 294,09 7,426  6750 \ 294,09 7,426  6751 l 294,09 7,426  6760 I 359,44 9,076  \ 6761 I 359,44 9,076  \ 6762 \ 359,44 9,076  6765 359,44 9,076  \ 6766 359,44 9,076  \ 6770 I 359,44 9,076  \ 6771 I 359,44 9,076  \ 6780 l 424,79 10,726  \ 6781 - \ 424,79 10,726 No L 63/40 Official Journal of the European Communities 12 . 3 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Ut FF Dr £ IrlDM F1 Pta £ Esc 100 kg ' 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 424,79 10,726 424,79 10,726 10,89 0,275 10,89 0,275 10,89 0,275 10,89 0,275 10,89 0,275 10,89 0,275 10,89 0,275 10,89 0,275 23,02 0,581 23,02 0,581 23,02 0,581 36,84 0,930 36,84 0,930 50,92 1,286 50,92 1,286 72,61 1,834 72,61 1,834 105,29 2,659 105,29 2,659 163,38 4,126 163,38 4,126 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188, 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 12 . 3 . 90 Official Journal of the European Communities No L 63/41 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts \ Positive Negative .  . , CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom : Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2007 91 10 20-4 7385  100 kg ­ 3,082 2007 99 10 20-5 7387 II\ 3,082 2007 99 31 20-5 7387 3,082 2007 99 33 20-5 7387 \ 3,082 2007 99 35 20-5 7387 IlI 3,082 2007 99 39 20-5 7387 \ \ 3,082 No L 63/42 Official Journal of the European Communities 12 . 3 . 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 1509 10 10 1509 10 90 1509 90 00 - 100 kg - 9,767 9,767 6,838 10,814 7,885 7,885 10,743 7,815 7,815 4,135 4,135 1,207 5,045 2,116 2,116 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 1510 00 10 1510 00 90 12 . 3 . 90 Official Journal of the European Communities No L 63/43 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,110 . 1,010 1,228 0,978  Milk and milk products    1,147  ^  1,010  1,228  0,978  Pigmeat   1,075   -   1,014    Sugar   1,156 _  1,010  1,059  0,988 1,011  Cereals   1,156 !   1,015 1,059  0,988  Eggs and poultry and albumins   1,112    1,148    Wine  \ IlI   1,024  Processed products (Regulation Il\ \ IlI I Il IlIl (EEC) No 3033/80): Il\ l \ I I IlI l \  to be applied to charges   1,147 .   1,010 -  1,228   0,978 ­ liCll  to be applied to refunds : \ \ I \ \ \ \  cereals -  1,156 :   1,015  1,059  0,988  milk   1,147 .   1,010  1,228  0,978  sugar   1,156  '  1,010  1,059  0,988  Jams and marmalades Il \ ' \ \ \ (Regulation (EEC) No 426/86)   1,156 \ -I  \ --- I-l  Olive oil sector   1,071         ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75662 58,5615 55,2545 48,2868 Dkr 0,509804 10,8303 10,2187 8,93008 DM 0,133651 2,83929 2,67895 2,34113 FF 0,448248 9,52258 8,98483 7,85183 F1 0,150591 3,19914 3,01849 2,63785 £ Irl 0,0498895 1,05985  0,873900 £ 0,0470720  0,943528 0,824549 Lit  2 124,40 2 004,43 1 751,67 Dr 12,5281 266,147 251,117 219,451 Esc 11,6955 248,459 234,428 204,867 Pta 8,56457 181,946 171,671 150,023 No L 63/44 Official Journal of the European Communities 12 . 3 . 90 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 12 March 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,949669 0,949669 0,925201 0,901012 0,932819 0,946078 0,880061 the beginning of the 1990/ 1991 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0,595341 0 0 0,595341 0 0 Portugal Sugar Olive oil 0 0 D Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 12 March 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,949669 0,949669 0,925201 0,901012 0,932819 0,946078 0,880061 the beginning of the 1991 /1992 marketing Greece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0,079365 0 0 0,079365 0 0 year for the sectors concerned Portugal Sugar Olive oil o - 0 l